46 F.3d 1139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Curtis L. CARTER, Plaintiff-Appellant,v.U.S. POSTAL SERVICE;  United States of America, Defendants-Appellees.
No. 93-56557.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 11, 1995.*Decided Jan. 20, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Curtis L. Carter appeals pro se the district courts dismissal of his third cause of action which alleged wrongful and erroneous termination by the United States Postal Service.  Carter alleged that he was terminated from his position on the basis of his race, sex, and age.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  See Anderson v. Allstate, 630 F.2d 677, 680-81 (9th Cir.1980) (subsequent entry of judgment validates a prematurely filed notice of appeal).  We affirm.


3
In the district court, Carter did not oppose the defendants' motion to dismiss his third cause of action.  For this reason, he cannot demonstrate error.  Moreover, we decline to consider the issue for the first time one appeal.  See e.g., Pacific Express, Inc. v. United Airlines, 959 F.2d 814, 819 (9th Cir.), cert. denied, 113 S.Ct. 814 (1992) (this court will not consider claims or issues that are raised on appeal for the first time).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Carter's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3